 Case 2:19-cr-00877-CCC Document 216 Filed 09/03/21 Page 1 of 2 PageID: 3776




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA


               v.                                       CRIMINAL NO. 2:19-cr-00877-CCC-3


GOETTSCHE ET AL.                                               APPEARANCE



To the Clerk of this Court and all parties of record:

Enter my appearance as counsel in this case for Jobadiah Sinclair Weeks
                                                               Name of Defendant


     I hereby certify under penalty of perjury that I am a member in good standing of the bar of
the following Court(s) since the indicated year of admission and that I am not the subject of
suspension or disbarment from any Court:


*See Ex. A                                              *See Ex. A
Court(s)                                                      Year(s) of Admission


Date:   9/3/2021
                                                               Signature of Attorney


                                                         David Boies
                                                         Print Name


                                                         333 Main Street
                                                          Address


                                                         Armonk, NY 10504
                                                         City State Zip Code


                                                         914-749-8201
                                                         Phone Number Fax Number



                                                                                   DNJ-CR-013 (03/2010)
  Case 2:19-cr-00877-CCC Document 216 Filed 09/03/21 Page 2 of 2 PageID: 3777




                                          EXHIBIT A

                               COURT                               ADMITTED

State of New York                                             March 27, 1967
United States Supreme Court                                   October 29, 1974
United States District Court, Eastern District of New York    June 5, 1981
United States District Court, Southern District of New York   September 6, 1991
United States District Court, Eastern District of Wisconsin   December 5, 2011
United States Court of Appeals, First Circuit                 July 7, 2006
United States Court of Appeals, Second Circuit                August 4, 2020
United States Court of Appeals, Third Circuit                 September 8,1995
United States Court of Appeals, Fourth Circuit                January 16, 2001
United States Court of Appeals, Fifth Circuit                 January 20, 2009
United States Court of Appeals, Sixth Circuit                 August 26, 2003
United States Court of Appeals, Seventh Circuit               March 22, 2002
United States Court of Appeals, Ninth Circuit                 November 13, 1972
United States Court of Appeals, Tenth Circuit                 November 20, 1973
United States Court of Appeals, Eleventh Circuit              April 8, 2009
United States Court of Appeals, Federal Circuit               February 9, 2001
United States Court of Appeals, D.C. Circuit                  February 6, 1985
United States Court of International Trade                    January 5, 1982
United States Court of Federal Claims                         November 16, 2011
